                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION AT DAYTON

     RENEE D. DANIEL,                                 :   Case No. 3:18-cv-00012
                                                      :
             Plaintiff,                               :   District Judge Thomas M. Rose
                                                      :   Magistrate Judge Sharon L. Ovington
     vs.                                              :
     COMMISSIONER OF THE SOCIAL                       :
     SECURITY ADMINISTRATION,                         :
                                                      :
             Defendant.                               :


                             REPORT AND RECOMMENDATIONS1


I.         Introduction

           Plaintiff Renee D. Daniel has attempted for over 10 years to establish her eligibility

for Disability Insurance Benefits and Supplemental Security Income. The Social Security

Administration has repeatedly concluded that she is not eligible for these benefits because

she is not under a disability. She asserts that she is under a disability due to her physical-

and mental-health impairments including, for instance, carpel-tunnel syndrome, back pain,

depression, and a breathing disorder.

           Plaintiff challenges the most recent denial of her applications by Administrative Law

Judge (ALJ) Gregory G. Kenyon. (Doc. #6, PageID #s 1318-39). She seeks a remand of

this case for payment of benefits or, at a minimum, for further proceedings. The

Commissioner asks the Court to affirm ALJ Kenyon’s decision.

II.        “Disability” Defined


1
    Attached is a NOTICE to the parties regarding objections to this Report and Recommendations.
       The Social Security Administration provides Disability Insurance Benefits and

Supplemental Security Income to individuals who are under a “disability,” among other

eligibility requirements. Bowen v. City of New York, 476 U.S. 467, 470 (1986); see 42

U.S.C. §§ 423(a)(1), 1382(a). The term “disability”—as the Social Security

Act defines it—has specialized meaning of limited scope. It encompasses “any medically

determinable physical or mental impairment” that precludes an applicant from

performing a significant paid job—i.e., “substantial gainful activity,” in Social Security

lexicon. 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A); see Bowen, 476 U.S. at 469-70.

III.   Background

       A.     Plaintiff And Her Testimony

       Plaintiff asserts that she has been under a disability since December 1, 2008. From

this date until age 50 (in March 2017), she was classified as a “younger individual” under

social-security law. Upon turning age 50, she became a person “closely approaching

advanced age” under social-security law. She has a high-school education and has worked

over the years as a food processor, an assembler, and a nurse’s assistant.

       Plaintiff testified during several administrative hearings the most recent of which

occurred in June 2017 before Administrative Law Judge Gregory G. Kenyon. (Doc. #6,

PageID #s 1357-1390). At the time of the hearing, she was living with her mother and

uncle in an apartment. And, she was 5 feet 7 inches tall and weighed 228 pounds.

       When asked about her health conditions, Plaintiff explained she suffers from chronic

low-back pain that extends down both legs. She rated her back pain as an 8 on a 0 to 10

scale. She estimated having probably over 20 injections in her back over the years. She

                                               2
also experiences neck pain stemming from a right-shoulder injury. And she has pain in her

right arm. She rated her neck pain severity at the level of 7 out of 10, and her shoulder pain

severity at 8 out of 10.

        Plaintiff also has shortness of breath “all the time.” Id. at 1371. She used an inhaler

on an as-needed basis to alleviate symptoms of pulmonary disease. Id. She experienced

numbness and tingling in her legs and feet secondary to diabetic neuropathy. Id. at 1373.

She testified that she “can’t stand to wear shoes or have anything touch my feet.” Id.

        Plaintiff explained that she has depression and anxiety. She noted, “I stay down in

the dumps … more often now since my daughter passed.” Id. at 1374. She had difficulty

concentrating. And she has crying spells. Id. 1375-76. She does not like to be around other

people but does not have trouble leaving her home.

        Plaintiff estimated that she can lift “five to ten [pounds]” depending on “what it is

too.” Id. at 1376. As to her activities of daily living, she attempts to do light household

chores, but she must rest periodically. Id. at 1377. She can sit for 1 hour. She lies down

periodically during a typical day. When standing, she must sit about every 5 to 10 minutes.

She can walk about one-half block. She can take care of personal needs but noted that she

gets “so short of breath when … shower[ing].” Id. She must “basically sit down and rest

after getting out and drying off … because I get overheated. And I’m in pain, my back hurts

after I get out the shower too.” Id. at 1377.

B.      Medical Opinions2


2
 Although the record contains a history of treatment for numerous issues, Plaintiff's arguments on appeal
relate only to the opinion evidence of record of specific medical providers. See Doc. # 8, PageID #2929-35.
Accordingly, the instant discussion of the record is limited to those medical providers.
                                                     3
                          William Houser, M.D.—Medical Expert

       Dr. Houser, a pulmonologist, and board certified in internal medicine, testified as the

medical expert during Plaintiff’s August 8, 2013 administrative hearing (held by ALJ

Amelia G. Lombardo). (Doc. #6, PageID #s 91-113).

       Dr. Houser first discussed the objective findings in the medical record, including an

x-ray in 2007 that showed acromioclavicular arthritis; a nerve-conduction study indicated

early bilateral carpal tunnel syndrome; additional x-rays in 2007 revealed disc space

narrowing (L4-5) with mild degenerative changes; and an additional study documenting

discogenic changes with facet arthropathy bilaterally. He also noted that a consultative

exam in 2009 commented on low-back pain. And, he observed that Plaintiff’s height and

weight results in a diagnosis of obesity. Id. at 94.

       Dr. Houser recognized that Plaintiff’s March 2012 pulmonary-function study,

showed “a moderate-restrictive-lung defect and a moderate decrease in diffusing capacity

with a significant response to bronchodilator.” Id. at 96. Dr. Houser interpreted the results

of this test as consistent with either asthma or chronic obstruction pulmonary disease

(COPD). Id. at 97. He explained, “although the diagnosis is asthma there is a recent

article…, which states that if a person smokes and they have obstruction on pulmonary

function testing most physicians, and I would agree with this, would indicate that it is more

likely COPD rather than asthma…. So in any event the tests—this could be indicative of

COPD.” Id.

       Dr. Houser examined the results of Plaintiff’s 2013 lumbar MRI and reported that it

indicated no acute fracture, or subluxation, stable, moderate, multilevel degenerative changes,

                                               4
especially at L4-L5 where there is disk space narrowing and facet arthropathy with stable

likely associated grade one anterolisthesis ….” Id. at 98.

       Dr. Houser opined that Plaintiff’s impairments did not equal or meet any listing. Id.

at 102. Dr. Houser testified that given her back problem, breathing problem and obesity,

Plaintiff was capable of performing a reduced range of light work. She would need to avoid

ladders, ropes, scaffolds, and exposure to dangerous machinery. Id. at 103. Dr. Houser

opined that Plaintiff could occasionally perform postural activity and that she needed to

avoid concentrated exposure to respiratory irritants. He added, “That’s a little problematic

if someone is continuing to smoke because smoking is more hazardous than most, if not all,

working environments.” Id.

       Dr. Houser also opined that it would be very surprising if Plaintiff’s right-thumb

arthritis and related surgery imposed significant long-term restrictions. Id. at 104. Dr.

Houser testified that “in some cases,” conditions such as facet arthropathy, bulging discs

and foraminal narrowing could cause pain. Id. at 107. Based on his review of the record, he

did not find that anybody specifically commented about whether Plaintiff was exaggerating

her pain complaints. Id. at 108. He continued that pain “is a subjective sensation, so it’s

difficult for anyone else to, to monitor or measure the relative degree of pain that someone

may be having.” Id. at 108-09.

                       Sue A. Carter, Certified Nurse Practitioner

       Plaintiff obtained medical care at the Rocking Horse Community Health Center,

starting in December 2008. Id. at 903. Nurse Carter saw Plaintiff in May 2009 and noted



                                               5
that she had received injections from Dr. Nguyen3 for her back pain. Examination revealed

normal lungs, and no musculoskeletal abnormalities. Nurse Carter diagnosed a disc bulge,

asthma, and hyperlipidemia. Id. at 901.

          In June 2009, Nurse Carter opined that Plaintiff could lift/carry up to 10 pounds

frequently, stand/walk for about 2 hours during an 8-hour workday, and sit for 1 to 2 hours

during an 8-hour workday. Nurse Carter believed that Plaintiff was moderately limited in

pushing/pulling, bending, and reaching but not significantly limited in handling or repetitive

foot movements. Nurse Carter noted that Plaintiff’s health status was “poor but stable,”

and she indicated that Plaintiff’s physical and/or mental functional limitations would last 12

months or more. Id. at 899-900. In the end, Nurse Carter concluded that Plaintiff was

“unemployable.” Id. at 900.

          In October 2010, Nurse Carter wrote that due to Plaintiff’s co-morbidities, she would

not be able to function during a full-time, 8-hour workday. Id. at 932.

                                          Judith Brown, M.D.

          Dr. Brown examined Plaintiff in March 2009. Id. at 771-79. Dr. Brown recognized

that Plaintiff’s medical history included hyperlipidemia and COPD.

          Dr. Brown reported that Plaintiff was morbidly obese (5 feet 5.5 inches tall; 244

pounds). She walked “with a somewhat waddling gait that is not antalgic…. She appears

stable at station and comfortable in supine and sitting positions….” Id. at 772. Her chest

examination revealed symmetrical excursion, no accessory muscle recruitment, and no chest

wall tenderness. Auscultation of the lung fields revealed no wheezes, rales or rhonchi; the


3
    Thaiduc Nguyen, D.O., is a pain-management specialist. (Doc. #6, PageID #s 780-82).
                                                     6
expiratory phase was increased. Dr. Brown noted that Plaintiff became moderately dyspneic

(out of breath) with the effort associated upon exam in the supine position. Id. at 773.

       Dr. Brown noted that there was no evidence Plaintiff had acute paravertebral muscle

spasm, and percussion of spine revealed tenderness over the L5 and normal deep tendon.

Plaintiff’s hips were diffusely tender. Id. at 774. The exam revealed a decreased range of

motion in Plaintiff’s lumbar spine. Id. at 775. Upon a neurologic exam, Dr. Brown found

no muscle weakness, decreased pinprick and light-touch sensation in both feet. Her deep-

tendon reflexes were normal. And Plaintiff could walk on her heels and toes. She could

also walk heel-to-toe. Id. at 774.

       Dr. Brown assessed Plaintiff with chronic lower-back pain, chronic foot pain, and

COPD. Id. at 774. Dr. Brown opined that Plaintiff’s ability to perform work-related

activities such as bending, stooping, lifting, walking, crawling, squatting, carrying, and

pushing and pulling heavy objects was at least mildly impaired. Id. at 775.

                    W. Jerry McCloud, M.D. and Teresita Cruz, M.D.

       In September 2007, Dr. McCloud reviewed and evaluated Plaintiff’s medical records

and completed an evaluation of Plaintiff’s physical impairments. Id. at 677-84. At that

time, Plaintiff was 40 years old.

       Dr. McCloud opined that Plaintiff could lift/carry 50 pounds occasionally and 25

pounds frequently. She could stand/walk for 6 hours during an 8-hour workday and sit for 6

hours during an eight-hour workday. Id. at 678. Dr. McCloud found that Plaintiff was

limited to right-upper-extremity-overhead reaching and lifting. Id. at 680. She could

frequently engage in handling (bilaterally) and fingering. Dr. McCloud opined that Plaintiff

                                               7
was “not fully credible—subjective complaints are not consistent with objective [medical

evidence].” Id. at 682.

       On April 13, 2008, Dr. Cruz reviewed and evaluated Plaintiff’s medical records. Id.

at 738-45. She found Plaintiff limited to medium work, adding that Plaintiff could never

climb ladder, ropes, scaffolds; could frequently stoop; and should avoid all concentrated

exposure to fumes, orders, and dust. Id. at 739, 740, 742. Dr. Cruz believed that Plaintiff

was partially credible. Id. at 743.

       In October 2009, Maria Congbalay, M.D. reviewed Plaintiff’s record and affirmed

the earlier evaluations. Id. at 823.

III.   Standard of Review

       Judicial review of ALJ Kenyon’s non-disability decision proceeds along two lines:

whether he applied the correct legal standards and whether substantial evidence supports his

findings. Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009); see Bowen v.

Comm’r of Soc. Sec., 478 F.3d 742, 745-46 (6th Cir. 2007). Review for substantial evidence

is not driven by whether the Court agrees or disagrees with the ALJ’s factual findings or by

whether the administrative record contains evidence contrary to those factual findings.

Gentry v. Comm’r of Soc. Sec., 741 F.3d 708, 722 (6th Cir. 2014); Rogers v. Comm’r of Soc.

Sec., 486 F.3d 234, 241 (6th Cir. 2007). Instead, the ALJ’s factual findings are upheld if the

substantial-evidence standard is met – that is, “if a ‘reasonable mind might accept the

relevant evidence as adequate to support a conclusion.’” Blakley, 581 F.3d at 407 (quoting

Warner v. Comm’r of Soc. Sec., 375 F.3d 387, 390 (6th Cir. 2004)). Substantial evidence

consists of “more than a scintilla of evidence but less than a preponderance . . . .” Rogers,

                                               8
486 F.3d at 241 (citations and internal quotation marks omitted); see Gentry, 741 F.3d at

722.

        The other line of judicial inquiry—reviewing the correctness of the ALJ’s legal

criteria—may result in reversal even when the record contains substantial evidence

supporting the ALJ’s factual findings. Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647,

651 (6th Cir. 2009); see Bowen, 478 F.3d at 746. “[E]ven if supported by substantial

evidence, ‘a decision of the Commissioner will not be upheld where the SSA fails to

follow its own regulations and where that error prejudices a claimant on the merits or

deprives the claimant of a substantial right.’” Rabbers, 582 F.3d at 651 (quoting in part

Bowen, 478 F.3d at 746, and citing Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 546-47

(6th Cir. 2004)).

IV.     The ALJ’s Decision

        After discussing the extensive procedural history of this case, ALJ Kenyon

considered each of the five sequential steps set forth in the Social Security regulations. See

20 C.F.R. §§ 404.1520, 416.920.4 He found (Step 2) that Plaintiff has many severe

impairments: lumbosacral degenerative disc disease, cervical spine degenerative disc

disease, degenerative joint disease of the right shoulder, cubital tunnel syndrome/carpal

tunnel syndrome/reflex sympathetic dystrophy, osteoarthritis of the right thumb, COPD,

diabetes mellitus with associated neuropathy, obesity, and depressive disorder. (Doc. #6,

PageID #1323). The ALJ concluded (Step 3) that Plaintiff was not automatically eligible


4
 The remaining citations will identify the pertinent Disability Insurance Benefits Regulations with full
knowledge of the corresponding Supplemental Security Income Regulations.

                                                       9
for benefits under the Commissioner’s Listing of Impairments, 20 CFR Part 404, Subpar1 P,

Appendix 1.

       The ALJ’s assessed Plaintiff’s residual functional capacity (Step 4) or the most she

could do despite her impairments, see Howard v. Comm’r of Soc. Sec., 276 F.3d 235, 239

(6th Cir. 2002), and found that she could perform “light work…, subject to the following

additional limitations: (1) no more than occasional crouching, crawling, kneeling, stooping,

balancing, or climbing of ramps or stairs; (2) no climbing of ladders, ropes, or scaffolds; (3)

no work around hazards such as unprotected heights or dangerous machinery; (4) no more

than infrequent or incidental exposure to temperature extremes or respiratory irritants; (5) no

more than occasional overhead reaching with the right upper extremity; (6) no more than

frequent use of the upper extremities for handling, fingering, or reaching; (7) limited to

performing unskilled, simple, repetitive tasks; (8) no more than occasional contact with co-

workers, supervisors, or the general public; (9) no fast-paced production work or strict

production quotas; (10) limited to jobs which involve very little, if any, change in job duties

or work routine from one day to the next.” (Doc. #6, PageID #1330). These limited

abilities led the ALJ to conclude (Step 4) that Plaintiff was unable to perform her past work

as a nurse’s assistant, an assembler, or a food processor. Id. at 1337.

       The ALJ determined (Step 5) that Plaintiff could perform a significant number of

jobs that exist in the national economy, including packager, mail clerk, and inspector. Id. at

1338. These main findings led the ALJ to ultimately conclude that Plaintiff was not under a

benefits-qualifying disability. Id. at 1338-39.

V.     Discussion

                                              10
       Plaintiff argues that ALJ Kenyon’s decision should be reversed because (1) he failed

to consider or properly weigh Dr. Houser’s testimony; (2) he improperly evaluated the

opinion from Ms. Sue Carter, the treating nurse practitioner; and, (3) he failed to adequately

explain and support his deference to the opinions of Dr. Brown, a consultative physician.

       The Commissioner contends that the ALJ’s failure to explicitly weigh Dr. Houser’s

opinions was harmless error. Plaintiff points out that the ALJ neglected to even mention

that Dr. Houser’s findings existed and did not even peripherally cite to Dr. Houser’s

testimony. Plaintiff also contends that there is no way to assess the impact Dr. Houser’s

findings might have had on the outcome of her claims.

       The ALJ’s failure to indicate that he considered Dr. Houser’s testimony under the

applicable legal criteria constituted error. See 20 C.F.R. § 404.1527(b); see also Martin v.

Comm’r of Soc. Sec., 2:15cv2533, 2016 WL 5402712, *9 (S.D. Ohio Sep. 28, 2016). This

error, however, was harmless. If Dr. Houser’s testimony is fully credited, the information

he provided about the medical record merely verifies that she has numerous physical

problems, plus depression. At best for Plaintiff, Dr. Houser testified that her physical

conditions such as facet arthropathy, bulging discs, and foraminal narrowing would cause

pain. Id. at 107. But he offered no insight or opinion about the medical evidence that is

probative of how much pain Plaintiff experiences or how limited she is due to her pain or

her physical impairments. Dr. Houser’s testimony provides only diagnostic information and

interpretation of the medical information in the record without suggesting that Plaintiff was

under a disability or was more limited in her work abilities than the ALJ found in his

assessment of her residual functional capacity. See Doc. #6, PageID #s 91-101, 104-13.

                                              11
Consequently, the ALJ’s error in not mentioning or weighing Dr. Houser’s opinion was

harmless. See Heston v. Comm’r of Soc. Sec., 245 F.3d 528, 535-36 (6th Cir. 2001) (ALJ’s

error in not mentioning treating-physician’s opinion was harmless); cf. Wilson, 378 F.3d at

546 (noting harmless error may occur “if the Commissioner adopts the opinion of a treating

source or makes findings consistent with the opinion.”); Dykes ex rel. Brymer v. Barnhart,

112 Fed. App’x 463, 467-68 (6th Cir. 2004) (failure to mention or weigh opinion of

consultative examined constituted harmless error).

       Plaintiff correctly observes, “When an ALJ completely ignores evidence from non-

treating sources that is inconsistent with the ALJ’s residual functional capacity assessment, a

remand may be required.” (Doc. #8, PageID #2930) (citing Johnson v. Astrue, 1:09cv2959,

2010 WL 5559542 (N.D. Ohio 2010) Report & Recommendation adopted, 2010 WL 5478604

(N.D. Ohio 2010). Yet, neither this observation nor Johnson helps Plaintiff show reversible

error because the ALJ’s assessment in this case of Plaintiff’s residual functional capacity was

consistent with Dr. Houser’s testimony.

       Plaintiff next contends that the ALJ’s failure to consider Dr. Houser’s findings

contributed to the improper evaluation of Nurse Carter’s opinions. Plaintiff finds that Dr.

Houser’s opinions supported Nurse Carter’s findings and directly refuted the only reasoning

the ALJ provided as to why Nurse Carter’s opinions deserved little weight.

       The ALJ read Nurse Carter’s opinions as indicating that Plaintiff could perform at

least a limited range of sedentary or light work. (Doc. #6, PageID #1332). The ALJ placed

little weight on Nurse Carter’s opinions because Plaintiff received “only conservative care

for her mild-to-moderate degenerative lumbar spine abnormalities and her condition remains

                                              12
relatively stable.” Id. at 1332-33. Substantial evidence supports this. None of Plaintiff’s

medical providers suggested surgical intervention. In September 2010, Plaintiff advised

Nurse Carter that a bilateral lumbar injection had provided her with 80% relief for over 6

weeks. (Doc. #6, PageID #917). Many of Plaintiff’s physical-examination results and

diagnostic testing contradicted Nurse Carter’s opinions, including (1) normal or waddling

but non-antalgic gait, with no need for assistive devices, as observed by Drs. Brown,

Ranganathan, Galluch, Pap, and a physical therapist; id. at 772, 1252, 1324-25, 1405, 1412,

2066, 2068, 2236, 2828); (2) full motor strength or lack of muscle weakness, as observed by

Drs. Brown, Ranganathan, Pap, Teegala, and Watson, and an emergency-room physician,

id. at 774, 847, 872, 1004, 1252, 1325, 1334, 1405, 1412, 1969, 2066, 2068); (3) full

musculoskeletal range of motion, as Dr. Teegala observed, id. at 1334, 1969); (4) normal

lower back range of motion with no tenderness or spasm, as Dr. Pap observed, id. at 1405,

1412; (5) normal lung function or lack of respiratory abnormalities, as several physicians

and others observed including Drs. Brown, Watson, and Ortiz, as well as Nurse Carter and

others at Rocking Horse, id. at 872, 891-96, 901, 944, 1325, 2765; (6) normal deep-tendon

reflexes, as Dr. Brown observed, id. at 774, 1325; (7) full grip/fist strength, as Drs. Brown

and Garg observed, id. at 773, 1166, 1333; and, (8) no obvious misalignment, edema, or

effusion of joints, as Dr. Bashir observed, id. at 1334, 2798, 2802, 2806.

       In addition, Nurse Carter declined to provide any rationale for her check-mark

conclusions, beyond a cursory listing of Plaintiff’s diagnoses, and a passing mention of a

prior nerve release procedure. Id. at 899-900; see 20 C.F.R. § 404.1527(c)(3) (“The better

an explanation a source provides for an opinion, the more weight we will give that

                                              13
opinion.”). “Many courts have cast doubt on the usefulness of these forms and agree that

administrative law judges may properly give little weight to a … ‘check-off form’ of

functional limitations that did not cite clinical test results, observations, or other objective

findings….”) (citations omitted). Ellars v. Comm'r of Soc. Sec., 647 F. App'x 563, 566–67

(6th Cir. 2016).

       Plaintiff contends that the ALJ incorrectly weighed Nurse Carter’s opinion given the

other evidence on record, but her arguments in support of this contention are all unavailing.

First, Plaintiff claims that Dr. Houser’s opinion supported Nurse Carter’s assessment,

pointing specifically to Dr. Houser’s statements that the treatment Plaintiff received for her

back conditions was consistent with her impairments, and that it would be reasonable that

Plaintiff’s conditions would cause pain “in some cases anyway.” Id. at 1726-27. These

statements, however, do not validate Nurse Carter’s opinion to such a degree that the ALJ

erred in discounting her opinions. Dr. Houser’s statements also fail to undercut the ALJ’s

assessment of Plaintiff’s residual functional capacity. Instead, Dr. Houser’s testimony was

consistent with the ALJ’s assessment of Plaintiff’s residual functional capacity, which

incorporated every single functional limitation Dr. Houser identified. See id. at 1330, 1721-

23.

       Similarly, Dr. Houser’s equivocal statement that Plaintiff’s conditions might cause

pain “in some cases,” does not provide any meaningful support for Nurse Carter’s opinions.

Even if Dr. Houser had opined that these conditions caused pain in Plaintiff’s case—rather

than generally stating that they could cause pain “in some cases”—he did not speak to the

level of pain they would be expected to cause, much less opine that Plaintiff’s pain would

                                                14
cause the level of limitation opined by Nurse Carter. The ALJ also did not discount the

Nurse Carter’s opinions on the basis that he did not believe Plaintiff experienced any pain

but instead the ALJ recognized the existence of Plaintiff’s pain, and took it into account

when determining her residual functional capacity. See id. at 1332-34.

       And even if Dr. Houser’s statements could be reasonably read to support Nurse

Carter’s opinions, the mere fact that countervailing evidence exists does not undermine the

ALJ’s decision, so long as it is supported by substantial evidence. See Longworth v.

Comm’r of Soc. Sec., 402 F.3d 591, 595 (6th Cir. 2005). The existence of substantial

supporting evidence and the ALJ’s reliance on it are manifest. Indeed, the ALJ explicitly

considered much of the evidence Plaintiff points to, including abnormalities seen in a 2014

back MRI, and her history of receiving epidural injections—but reasonably exercised his

discretion in finding that the overall record did not support the extreme limitations espoused

by Nurse Carter. See, e.g., Doc. #6, PageID #s 1323-24.

       Plaintiff contends that Dr. Brown’s opinions should not stand as substantial evidence

against Nurse Carter’s opinions. While Dr. Brown’s opinions—that Plaintiff was “at least

mildly impaired” in certain work-related activities—do not necessarily preclude the

possibility that she has more serious impairments, Dr. Brown’s findings—including her

findings of a non-antalgic gait, normal deep-tendon reflexes and muscle strength, and that

she could stand on one leg at a time without difficulty—supports discounting Nurse Carter’s

conclusory opinions. See id. at 771-79.

       Substantial evidence also supports the ALJ’s decision to place no weight on Nurse

Carter’s 2010 opinions. Like her 2009 opinions, Nurse Carter provided no explanation for

                                              15
her opinion that Plaintiff could not work a full-time, 8-hour per day job. See id. at 932.

Nurse Carter also failed to refer to evidence supporting her conclusions; she merely listed

Plaintiff’s diagnoses. Additionally, the 2010 Letter contained no functional limitations—

only a general statement that Plaintiff would be unable to perform a full-time job, and that

this inability would last for a year or longer. See id. For these reasons, the ALJ reasonably

determined that the 2010 Letter deserved no weight.

       Accordingly, Plaintiff’s Statement of Errors lacks merit.

                     IT IS THEREFORE RECOMMENDED THAT:

       1.     The ALJ’s decision on September 21, 2017 be affirmed; and

       2.     The case be terminated on the Court’s docket.



April 10, 2019                                          s/Sharon L. Ovington
                                                          Sharon L. Ovington
                                                    United States Magistrate Judge




                                              16
                         NOTICE REGARDING OBJECTIONS

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written
objections to the proposed findings and recommendations within FOURTEEN days after
being served with this Report and Recommendations. Such objections shall specify the
portions of the Report objected to and shall be accompanied by a memorandum of law in
support of the objections. If the Report and Recommendation is based in whole or in part
upon matters occurring of record at an oral hearing, the objecting party shall promptly
arrange for the transcription of the record, or such portions of it as all parties may agree
upon or the Magistrate Judge deems sufficient, unless the assigned District Judge otherwise
directs. A party may respond to another party’s objections within FOURTEEN days after
being served with a copy thereof.

       Failure to make objections in accordance with this procedure may forfeit rights on
appeal. See Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947,
949-50 (6th Cir. 1981).




                                             17
